Citation Nr: 0917441	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-43 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




REMAND 

The Veteran, who is the appellant, served on active duty from 
October 1971 to July 1973 and from October 1974 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007 and in July 2008, the Board remanded the case 
for additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

As a result of the additional development, the Veteran was 
examined by VA in September 2008.  In the report of VA 
examination, the Veteran indicated that he was receiving 
Social Security benefits.  

In light of the above, claim is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.

Under 38 U.S.C.A. § 5103A, where VA has actual notice of the 
existence of records held by the Social Security 
Administration, which appear relevant to a pending claim of 
service connection, VA has a duty to assist by requesting the 
records, unless there is no reasonable possibility that the 
records would substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

As it is not clear from the record that the award of Social 
Security benefits is based on the same disability that the 
Veteran is now seeking service connection, and in light of 
the possibility the records could contain relevant evidence, 
the claim is remanded for the following action: 




1. Obtain the records of the Social 
Security Administration.  If the records 
are unavailable notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

2. Ask the Veteran to clarify whether he 
is seeking service connection for a 
psychiatric disorder other than 
posttraumatic stress disorder. 

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).








 Department of Veterans Affairs


